GIERKE, Judge
(concurring in part and in the result):
With respect to Issue I, I agree with the majority’s conclusion that the evidence was properly admitted. In United States v. Kelley, 45 MJ 275 (1996), this Court held that a military judge is not required to consider extrinsic evidence supporting or contradicting the reliability of the evidence, but may do so when the accused’s right to confrontation has been satisfied. I write separately because I disagree with the majority’s parameters for reviewing a military judge’s discretion. I cannot unqualifiedly agree with the majority’s broad extension of Kelley, announcing that a military judge “should consider both those indicia that add to and detract from a statement’s reliability when determining its admissibility.” 49 MJ at 472.
In my view, the majority’s rule creates more problems than it solves. The rule as stated is unworkable and unwise, and it mingles the closely related but distinct concepts of reliability of the hearsay and credibility of the witness.
Mil.R.Evid. 803(24) does not require military judges to believe residual hearsay testimony; it only requires them to find that it has the same “circumstantial guarantees of trustworthiness” as other admissible hearsay evidence. If we require military judges to balance all corroborating evidence against all contradictory evidence, then we are substituting a judge’s determination of the credibil*476ity of a witness for an analysis of the admissibility of residual hearsay. I am unwilling to require such an approach.
If military judges “should” consider all contradictory evidence, as the majority suggests, arguably they must wait until the accused has an opportunity to contradict the evidence by testifying. Thus, the majority’s rule could require a military judge to wait until the conclusion of the case before ruling on admissibility, or at least agree to reconsider the ruling after both sides have rested.
My views are as follows:
(1) I agree with the majority that, under Kelley, the military judge is not required to consider extrinsic evidence adding to or detracting from the reliability of the proffered residual hearsay.
(2) I disagree with the majority that the military judge should consider extrinsic evidence. In my view, under Kelley the military judge may, in his discretion, consider extrinsic evidence if the accused’s right to confrontation has been satisfied.
(3) I agree with the majority that, if the military judge exercises his discretion to consider extrinsic evidence, he should consider evidence supporting reliability as well as evidence detracting from reliability. I believe, however, that the parameters for reviewing a military judge’s ruling should be limited. We should review a military judge’s exercise of discretion based on the evidence before him at the time of the ruling, not on the evidence before the trier of fact at the end of the trial on the merits. See United States v. Miller, 46 MJ 80, 84 n. 2 (1997) (“Normally, the correctness of a judge’s ruling admitting or excluding evidence is to be assessed in light of the evidence of record before him at the time of the ruling.”). If the defense chooses not to disclose contradictory evidence intended to be presented later in the trial during the defense case-in-chief, e.g., the accused’s testimony denying guilt or asserting bias, then, in my view, it does so at its peril. Under such circumstances, I would not fault a military judge for not considering contradictory evidence later revealed in the defense ease, nor would I fault a military judge for refusing to reconsider the earlier ruling on admissibility and for submitting the credibility issue to the trier of fact.
I agree with the majority that the decision of the court below should be affirmed. Accordingly, I concur in the result.